DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, regarding the prior art lacking the cited asymmetric feature, filed 06/14/2022, with respect to the rejection(s) of claims 1-2 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the prior art cited in the following action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13, 15, 16, 19, 20, and 22-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daftary et al. (Us 5,810,592).
Regarding claims  1 and 22, Daftary discloses an assembly for dental restoration (title and abstract) comprising;
 a healing element (Fig. 2 element 12) able to be connected to a dental implant (Fig. 3 element 9), the healing element including a lateral surface intended to be integrated within a gum for a purpose of shaping the gum as the gum heals (Fig. 3 cross section of element 12 showing a lateral/side surface that can shape the gum element 5/7), and an end surface that forms, together with part of the lateral surface, an emergent surface that is intended to remain outside the gum (Fig. 2/3 outside of element 12 and element 36 forming the emergent surface to remain outside the gum) and is asymmetrical with respect to at least one perpendicular median plane (fig. 2/5/6 showing the element having asymmetry, such as any plane except 7-7) , and 
a detachable prosthesis support having a receiving part for a crown prosthesis (Fig. 2 element 16) and 
a linking part capable of engaging with a matching linking zone that is defined in a through- opening that is provided in the healing element (Fig. 2/3 element 58 axially links to the through hole 38), wherein the detachable support is capable of being produced using a machining and/or molding and/or material addition process. 
Regarding  claim 22, the claimed phase “using a machining and/or molding and/or material addition process” is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, even though Daftary is silent as to the process used to produced its assembly, it appears that Daftary’s product would be the same or similar as that claimed. 
Regarding claim 2, Daftary further discloses wherein the healing element can assume a first configuration, in which the healing element is connected to the detachable prosthesis support, and a second configuration, in which the healing element is fixed by itself to the implant using a screw without the detachable prosthesis support (Fig. 2 and Fig. 3 showing the healing element with the support connected and the support disconnected, screw element 14).
Regarding claim 3,  Daftary further discloses wherein in the second configuration, a head of the screw is embedded in the healing element and does not exceed the end surface of the healing element (Fig. 3 head element 22 does not extend above the surface of element 12 and thus would not extend over the surface when elements 16 and 18 had not yet been connected).
Regarding claim 4, Daftary further discloses wherein parts of the emergent surface of the healing element that are respectively intended to be positioned oriented toward a lingual side and toward a vestibular side of a mouth have a different shape (Fig. 5 element 44 and 42 being different sides with different shapes and being intended to point as desired by the dentist such as lingually and vestibularly).
Regarding claim 5, Daftary further discloses wherein a transverse section of the lateral surface of the healing element or a projection on a parallel plane of the emergent surface of the healing element have: a substantially trapezoidal shape or a substantially polygonal or triangular or square or rectangular or ovoid shape, or a substantially polygonal shape with rounded corners; and/or a part intended to be positioned oriented toward an outside a vestibular side of a mouth that is bigger than a part intended to be positioned oriented toward an inside a lingual side of the mouth (Fig. 5 element 12 meetings all the above options).
Regarding claim 6, Daftary further discloses wherein the end surface and/or the emergent surface of the healing element have:  a non-flat, curved surface; and/or a convex surface; and/or  a smooth surface, or wherein the end surface and/or the emergent surface of the healing element, supplemented by a head of a screw when the healing element is fixed by itself using the screw, has a continuous surface, without raised portions, and/or without a hollow part, and/or without a recess, and/or without a ridge, and/or without roughness and/or is convex (Fig. 7 the surface element 36/46 of 12 being smooth, without roughness, slight convex, without a ridge, etc).
Regarding claim 7, Daftary further discloses wherein the emergent surface of the healing element has an identifiable three-dimensional shape capable of automatically enabling recognition, positioning, and/or orientation of the healing element, and indirectly recognized the positioning and the orientation of the implant, without a marker (Fig. 5 element 12 has an automatically recognizable shape for enabling positioning).
Regarding claim 8, Daftary further discloses wherein the linking part of the detachable support comprises, at a free end, a fixing element that is a first clipping component or a threaded part, that is capable of engaging with a linking zone of the healing element in order to establish a mechanical link (Fig. 2/3 free end of element 16 includes internally frictionally mounted element 18 that threads into a tapped element 26 of element 14 that acts as a frictionally connected part of element 12).
Regarding claim 9, Daftary further discloses wherein the linking zone of the healing element comprises:  a second clipping component includes a recess, defined in a wall of the through- opening, the recess being designed to engage with the first clipping component; or  a tapped part defined in a wall of the through-opening that is designed to engage with a threaded part of the fixing element of the linking part (Fig. 2/3 element 26 is threaded and part of element 14 that is a frictionally attached part of element 12 when assembled).
Regarding claim 10, Daftary further discloses wherein the receiving part of the detachable support comprises a first component provided with an internal face capable of covering all or part of the emergent surface of the healing element (Fig. 3 internal face of the bore covers part of the emergent surface of 12) and a second component projecting from an external face of the first component (Fig. 2 element 62 projects axially inward from face 56).
Regarding claim 11, Daftary further discloses wherein the linking part projects from the internal face of the first component (Fig. 3 element 70 projects out from internal bore 66 thus from the internal face of the bore).
Regarding claim 12, wherein the internal face comprises a cavity, defined around the linking part, having a shape that matches all or part of the emergent surface of the healing element with which it is likely to come into contact (Fig. 3 element 60 matching a shape of the surface of the healing element it is “likely” to contact).
Regarding claim 13, Daftary further discloses wherein the receiving part of the detachable support comprises a first component connecting a second component with the linking part (Fig. 3 first component being the inner ring of 64 connecting 64 to the linking part).
Regarding claim 15, Daftary further discloses wherein the linking part is provided with an anti-rotation element to properly hold the detachable support on the healing element (Figs. 2/3 elements 26 and 60 provide anti-rotation).
Regarding claim 16, Daftary further discloses wherein the detachable support comprises a through-hole extending longitudinally from one end to another end of the detachable support (Figs. 2/3 element 16 having a through hole from one end to another).
Regarding claim 19, Daftary further discloses wherein a second component of the receiving part of the detachable support comprises an external surface comprising a plurality of elements for retaining an adhesive for bonding a crown prosthesis on the external surface (Fig. 2 elements 62 and 56 are elements capable of retaining an adhesive).
Regarding claim 20, Daftary further discloses wherein each retention element is a marker providing information relating to a maximum alteration height of the crown prosthesis (Fig. 2 elements 62 and 56 being markers by having surfaces that are adjustable, maximum alteration being an intended use).
Regarding claims 23 and 24, Daftary further discloses wherein a longitudinal axis of the detachable support extending over an entire length of the detachable support is coincident with axes of rotation of a first and second components of the receiving part and of the linking part or the detachable support comprises a longitudinal axis (Al) extending over an entire length of the detachable support that is able to be aligned with an axis of the healing element. (Fig. 2/3 every element including the support 16 and linking 18/14/12 share a common axis).
Regarding claim 25, Daftary further discloses wherein the detachable support is a one-piece part and/or the healing element is a one-piece part (fig. 2 element 16 and 12 being one piece parts).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Daftary et al. (US 5,810,592) in view of Fisker et al. (US 2014/0315152 A1).
Regarding claim 14, Daftary discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where the first component of the dental prosthesis support is provided with a frutso-conical portion engaging with a conical bearing surface of the healing abutment.
	However, Fisker discloses a two part dental abutment assembly with a healing element having conical bearing surface (Fig. 2 element 331) and a dental prosthesis support having a first component including a frustoconical portion for engaging the conical bearing surface of the support (Fig. 3 element 333) for providing a secure and orientationally controlled interface between the elements (paragraph [0079] lines 1-4)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the dental prosthesis support to have a frusto-conical portion and the healing element to have conical element where they both engage for secure and controlled fitting as taught by Fisker into the healing element and dental prosthesis support as taught by            for the purpose of providing unique controlled connection between the two elements for  proper orientation as taught by Fisker (paragraph [0079] lines 1-9).
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Daftary et al. in view of Rogers et al. (US 2001/0000748 A1).
Regarding claims 17 and 18, Daftary discloses the claimed invention substantially as claimed in claim 1, but is silent regarding wherein the first end includes a threaded part that is able to engage with a receiving part of the detachable support with a wall of the through-hole defined on a second component of the receiving part that is fully or partly tapped nor a second end of the locking element that is able to engage with the linking part of the detachable support, with a first clipping component.
However, in the same field of endeavor, Rogers et al. teaches  a locking element (Figs. 13a-b, and14), wherein a first end of the locking element includes a threaded part (Fig. 14 element 192) that is able to engage with the receiving part of the detachable support, with a wall of a through-hole defined on a second component of the receiving part that is fully or partly tapped (Fig. 13a/b element 178) and a second end of the locking element that is able to engage with the linking part of the detachable support, with a first clipping component (Fig. 13a/b elements 176 can clip into a clipping component and be held secure through the treaded portion of the lock)that allows for easy tightening and loosening (paragraph [0068] lines 1-8).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Daftary to incorporate the teachings of Rogers et al. to provide a locking element with a threaded section and a tapped through-hole and a second end of the locking element that is able to engage with the linking part of the detachable support, with a first clipping component for the purpose of the an attachment that is easy to tighten and loosen and would retain the screw when loosened as taught by Rogers (paragraph [0068] lines 1-8)
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Daftary et al. in view of Ouellette (U.S. Patent No. 2014/0363788 A1).
Regarding claim 21, Daftary discloses the claimed invention substantially as claimed in claim 1 but fails to explicitly disclose where the detachable support being produced from a polymer, from “PEEK”, or “PMMA”, or “POM” material.
In the same field of endeavor, Ouellette teaches the detachable support (500) being produced from a “PEEK” material (paragraph [0038]), therefore would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the support from “PEEK”, or “PMMA”, or “POM” material , since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Daftary as applied to claim 1 above, and further in view of Powell et al. (U.S. Patent No. 7,661,956 B2).
Regarding claim 26, Daftary discloses the claimed invention substantially as claimed in claim 1, but fails to further disclose a scanner for taking a digital impression, and at least one computer that uses images originating from taking a digital impression for automatic recognition, on a basis of an anatomical shape of the healing assembly.
In the same field of endeavor, Powell et al. teaches a scanner (Fig. 8 element 703) for taking digital impressions and at least one computer that uses images originating from taking a digital impression for automatic recognition, on a basis of an anatomical shape of the healing element (column 3 lines 25-57).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Daftary to incorporate the teachings of Powell to provide a scanner for taking digital impressions and at least one computer that uses images originating from taking a digital impression for automatic recognition, on the basis of an anatomical shape of the healing assembly for the purpose of creating individual, virtual three-dimensional tooth models from virtually any source of three- dimensional information of a patient’s dentition (column 3, lines 25-57).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P.S/Examiner, Art Unit 3772                                                                                                                                                                                                        10/14/2022
/EDWARD MORAN/Primary Examiner, Art Unit 3772